Case 1:15-cv-06549-CM-RWL Document 316-1 Filed 12/11/19 Page 1 of 4




                  EXHIBIT A
        Case 1:15-cv-06549-CM-RWL Document 316-1 Filed 12/11/19 Page 2 of 4




Re: Sergeants Benevolent Association Health & Welfare Fund, et al. v.
Actavis, PLC, et al. - Topics
1 message

Elizabeth Metcalf <emetcalf@safirsteinmetcalf.com>                                Wed, Dec 4, 2019 at 3:58 PM
To: "Bave, William" <william.bave@whitecase.com>, "Chiappetta, Gina" <gina.chiappetta@whitecase.com>
Cc: Peter Safirstein <psafirstein@safirsteinmetcalf.com>, "Marvin A. Miller" <mmiller@millerlawllc.com>, "Lori
A. Fanning" <lfanning@millerlawllc.com>, Sheila Feerick <sfeerick@safirsteinmetcalf.com>

  Bill - Please provide a couple of proposed deposition dates for each of the Forest and Merz deponents
  listed in our Nov. 27 email.

  Thank you,
  Elizabeth Metcalf
  Safirstein Metcalf LLP
  The Empire State Building
  350 Fifth Avenue, 59th floor
  New York, NY 10118
  cell: 646-262-6397
  emetcalf@safirsteinmetcalf.com




  CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended for the
  person or entity to which it is addressed and may contain confidential and/or privileged material. Any
  unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
  please contact the sender by reply e-mail and destroy all copies of the original message. Thank you.


  On Wed, Nov 27, 2019 at 3:34 PM Elizabeth Metcalf <emetcalf@safirsteinmetcalf.com> wrote:

    Pursuant to Magistrate Judge Lehrburger's Oct. 11, 2019 Order (ECF No. 287), here are the topics on
    which Plaintiff seeks to question each witness:

    Deposition Topics for Forest Deponents
    Meury Topics
    Discussions and relationship with Adamas Pharmaceuticals-
    Development and implementation of marketing plan regarding Namenda XR – including, but
    not limited to internal discussions and discussions with PBMS, Long term Care facilities etc.
    Forest’s financial strategy regarding Namenda XR.
    Discussions with John MacPhee
    Discussions regarding MDV Partners
    Review of Forest Compensation Policy
   Case 1:15-cv-06549-CM-RWL Document 316-1 Filed 12/11/19 Page 3 of 4


Dealings with CMS


Agovino Topics
Joint Defense Agreements


David Solomon Topics
Discussions Regarding Royalty Payments
Relationship with Adamas
Relationship with Dr. Reddy’s
Relationship with Teva
Relationship with Amneal


Nikhil Topics
Discussions with Mertz regarding the pediatric extension




Deposition Topics for Merz Deponents
Philip Burchard
Discussions Regarding Royalty Payments
Discussions Regarding Adamas Pharmaceuticals including Mertz-Adamas lawsuit
Letters of Guaranty
Pediatric extension and autism study and agreement(s) re autism studies
Discussions with Forest re settling generic Namenda lawsuits including financial arrangements
Discussions with or concerning all generic defendants during the class period regarding supply
or marketing agreements


Ursula Windschief
Pediatric extension and autism study and agreement(s) re autism studies
    Case 1:15-cv-06549-CM-RWL Document 316-1 Filed 12/11/19 Page 4 of 4


Topics for 3rd Party Discovery
Gregory Went
Forest/Merz relationship with Adamas Pharmaceuticals re Namenda franchise


Michael Chez
Pediatric Exclusivity


Martin Toto
Dual representation of Forest and Cobalt



Thanks,
Elizabeth Metcalf
Safirstein Metcalf LLP
The Empire State Building
350 Fifth Avenue, 59th floor
New York, NY 10118
cell: 646-262-6397
emetcalf@safirsteinmetcalf.com




CONFIDENTIALITY NOTICE: This e-mail message including attachments, if any, is intended for the
person or entity to which it is addressed and may contain confidential and/or privileged material. Any
unauthorized review, use, disclosure or distribution is prohibited. If you are not the intended recipient,
please contact the sender by reply e-mail and destroy all copies of the original message. Thank you.
